IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00444-CR
                                No. 10-12-00445-CR

CHRISTOPHER CHARLES BLAIR,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 220th District Court
                           Hamilton County, Texas
                    Trial Court Nos. CR07751 and CR07762


                         MEMORANDUM OPINION


      In Cause No. 10-12-00444-CR, Christopher Charles Blair was indicted for the

offense of engaging in organized criminal activity. In Cause No. 10-12-00445-CR, Blair

was indicted for the offense of unauthorized use of a motor vehicle. In each cause

number, Blair entered a plea of guilty to the charged offense. The trial court assessed

punishment at ten years confinement and a $1000 fine in each cause number and

ordered that the sentences run consecutively. We affirm.
                                 Cause No. 10-12-00444-CR

         In his first issue on appeal in Cause No. 10-12-00444-CR, Blair argues that the

trial court erred in accepting his guilty plea because he did not stipulate as to one of the

required elements of the charged offense. Article 1.15 of the Texas Code of Criminal

Procedure provides that “ it shall be necessary for the state to introduce evidence into

the record showing the guilt of the defendant … in no event shall a person charged be

convicted upon his plea without sufficient evidence to support the same." TEX. CODE

CRIM. PRO. ANN. art. 1.15 (West 2005). Evidence offered in support of a guilty plea may

take many forms, including a "written stipulation of what the evidence against him

would be," and such a stipulation "will suffice to support the guilty plea so long as it

embraces every constituent element of the charged offense." Menefee v. State, 287 S.W.3d
9, 13 (Tex. Crim. App. 2009).

         A person commits the offense of engaging in organized criminal activity if “with

the intent to establish, maintain, or participate in a combination or in the profits of a

combination … the person commits or conspires to commit one or more of the

following: … theft.” TEX. PENAL CODE ANN. § 71.02 (a) (2) (West Supp. 2012). A person

commits theft if he unlawfully appropriates property with the intent to deprive the

owner of the property. TEX. PENAL CODE ANN. § 31.03 (a) (West Supp. 2012).

         The written stipulation of evidence states that Blair waives his right against self-

incrimination and judicially confesses to the following facts:

         … I did then and there, with intent to establish, maintain, or participate in
         a combination or in the profits of a combination, said combination
         consisting of me and Joshua Wayne Stifflemire, Trena Louise Bottlinger,

Blair v. State                                                                           Page 2
         and Mary Ann Cox, who collaborated in carrying on the hereinafter
         described criminal activity, conspire to commit the offense of Theft of
         Material, less than $20,000 by agreeing with each other that we would
         engage in conduct that constituted said offense, and myself, Joshua
         Wayne Stifflemire, Trena Louise Bottlinger, and Mary Ann Cox performed
         an overt act in pursuance of said agreement, to-wit: disassembling stolen
         property into component parts to recycle for profit.

Blair argues that his stipulation of evidence is insufficient to support his conviction

because the stipulation does not include an element of the offense of theft, the owner of

the stolen property.

         Courts have held that an indictment alleging capital murder or engaging in

organized criminal activity need not allege the particular elements of the underlying

offense. State v. Hernandez, 395 S.W.3d 258, 261 (Tex.App.—San Antonio 2012, no pet.).

In an organized crime case, the State need not allege the manner and means by which

the underlying theft was committed. Jarnigan v. State, 57 S.W.3d 76, 92 (Tex.App.—

Hous. [14 Dist.] 2001, pet. ref’d).

         A determination of guilt in regard to organized criminal activity requires: (1) an

intent to participate in a criminal combination, and (2) the performance of some act,

although not necessarily criminal in itself, in furtherance of the agreement. Barber v.

State, 764 S.W.2d 232, 235 (Tex. Crim. App. 1988). The written stipulation provides

sufficient evidence of the offense of engaging in organized criminal activity.

         When the evidence admitted apart from erroneously admitted stipulations or

stipulated testimony is sufficient to support the conviction, any error in a trial court's

failure to comply with Article 1.15 is harmless. TEX. R. APP. P. 44.2 (b); See Ybarra, 93
S.W.3d 922, 926-28 (Tex.App.—Corpus Christi 2002, no pet.); Whitmire, 33 S.W.3d 330,

Blair v. State                                                                       Page 3
335-36 (Tex.App.—Eastland 2000, no pet.).         Furthermore, the evidence introduced

during the punishment phase of trial is also sufficient to support the trial court's finding

of guilt on the other essential elements of the offense. See Stewart v. State, 12 S.W.3d 146,

148-49 (Tex.App.—Houston [1st Dist] 2000, no pet.).

         Officer Justin Caraway, with the Hamilton County Sheriff’s Office, testified at the

punishment hearing that he received calls for several weeks of theft of scrap iron and

valuable metals from property all over the county. He went to a residence where he

located stolen property, and Mary Ann Cox and Josh Stifflemire were present at the

residence. Stifflemire admitted that he and Blair had stolen items and that they were

transported to be sold for scrap metal. Officer Caraway named several victims of the

multiple thefts during his testimony. We overrule the first issue.

         In the second issue, Blair contends that the punishment evidence established that

the alleged combination intended nothing more than to commit a single offense or

engage in a single criminal episode. A “combination” for purposes of engaging in

organized criminal activity means “three or more persons who collaborate in carrying

on criminal activities.” TEX. PENAL CODE ANN. § 71.01 (a) (West 2011). Blair argues that

a combination requires more than a single criminal episode and that there is no

punishment evidence of a continuing course of conduct.             Blair stipulated to the

elements of the offense of engaging in organized criminal activity. Moreover, Officer

Caraway’s testimony at punishment establishes that Blair and three individuals

committed the thefts over several weeks and involved several victims. We overrule the

second issue.

Blair v. State                                                                         Page 4
         In the third issue, Blair argues that he was punished for a third degree felony

when he committed only a state jail felony. Theft of material less than $20,000 is a state

jail felony.     TEX. PENAL CODE ANN. § 31.03 (e) (4) (A) (West Supp. 2012).           The

punishment for engaging in organized criminal activity is one category higher than the

most serious offense listed in § 71.02 (a). TEX. PENAL CODE ANN. § 71.02 (b) (West Supp.

2012). The punishment range for engaging in organized criminal activity would be for a

third degree felony with the offense of theft of materials less than $20,000. Section 71.02

(c) states that “Conspiring to commit an offense under this section is of the same degree

as the most serious offense listed in Subsection (a) that the person conspired to

commit.” TEX. PENAL CODE ANN. § 71.02 (c) (West Supp. 2012). Blair argues that

Section 71.02 (c) applies in this case and that he should have been punished for a state

jail felony.

         The indictment alleged that Blair both conspired to commit and did commit the

offense of engaging in organized criminal activity. Blair stipulated that he engaged in

conduct that constituted the offense. The trial court did not err in assessing Blair’s

punishment. We overrule the third issue.

                                Cause No. 10-12-00445-CR

         In Cause No. 10-12-00445-CR, Blair raises a sole issue on appeal that the trial

court erred in accepting his guilty plea because the evidence in support of the plea was

insufficient to comply with TEX. CODE CRIM. PRO. ANN. art. 1.15 (West 2005). A person

commits the offense of unauthorized use of a motor vehicle if he “intentionally or




Blair v. State                                                                       Page 5
knowingly operates another’s boat, airplane, or motor-propelled vehicle without the

effective consent of the owner.” TEX. PENAL CODE ANN. § 31.07 (a) (West 2011).

         Blair signed a written stipulation of evidence. The stipulation states, “on the 20 th

day of June 2012, in HAMILTON County, Texas, I did then and there, intentionally or

knowingly operate a motor-propelled vehicle, to with (sic): an automobile, without the

effective consent of Bill Shipman, the owner thereof.“ Blair argues that the stipulation

omits an element of the offense of unauthorized use of a motor vehicle, that he knew he

did not have the effective consent of the owner of the vehicle. Blair stipulated that he

intentionally operated the motor vehicle without the effective consent of the owner.

The trial court did not err in accepting the guilty plea. Moreover, any harm from

accepting the guilty plea is harmless. TEX. R. APP. P. 44.2 (b). We overrule the sole issue

on appeal in Cause No. 10-12-00445-CR.

         We affirm the judgments of the trial court.




                                            AL SCOGGINS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 29, 2013
Do not publish
[CR25]




Blair v. State                                                                          Page 6